 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9153 Page 1 of 26




 1
     JOSEPH H. HUNT                              Lee Gelernt*
 2   Assistant Attorney General                  Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, D.C. 20044                      P.O. Box 87131
     Telephone: (202) 616-0473                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9154 Page 2 of 26




 1
 2                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al.,                                      Case No. 18cv428 DMS MDD
 5
                    Petitioners-Plaintiffs,
 6                                                     JOINT STATUS REPORT
 7         vs.

 8 U.S. IMMIGRATION AND CUSTOMS
 9 ENFORCEMENT, et al.,
10                  Respondents-Defendants.
11
12
          The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on
13
14 March 4, 2020, in anticipation of the status conference scheduled at 1:00 pm on
15 March 6, 2020. The parties submit this joint status report in accordance with the
16
   Court’s instruction.
17
18 I.    DEFENDANTS’ POSITIONS

19     A. Update on Reunifications for the Original Class Period
20
           As of February 28, 2020, Defendants have discharged 2,797 of 2,815 possible
21
22 children of potential class members for the original class period. That is, Defendants
23 have discharged 2,797 of the 2,815 possible children of potential class members who
24
   were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
25
26 See Table 1: Reunification Update. This is an increase of three discharges reported
27 in Table 1 since the JSR filed on January 15, 2020. See ECF No. 511. Of the three,
28

                                              1                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9155 Page 3 of 26



     one child was reunified with a separated parent (see paragraph below), and two
 1
 2 children were discharged under other appropriate circumstances. 1
 3
              There are currently zero children of class members in ORR care whose parents
 4
 5 elected to reunify. Previously, the Government had reported one child for whom the
 6 Steering Committee was still seeking resolution of parental preference. The Steering
 7
     Committee has resolved this case, and the child was reunified with the separated
 8
 9 parent.
10            The current reunification status for the 2,815 children ages 0 through 17 for
11
     the original class period, who have been the focus of Defendants’ reporting to date,
12
13 is further summarized in Table 1. The data in Table 1 reflects approximate numbers
14 on these children maintained by ORR at least as of February 28, 2020. These
15
     numbers are dynamic and continue to change as more reunifications, determinations
16
17 on class membership, or discharges occur.
18
19
20
21
22
23   1
         In Table 1, the total number of children reunified with a separated parent actually decreased
24 compared to the previous JSR, from 2168 to 2166. This is because, since the last reporting, the
     Government found three cases in which children were incorrectly categorized as having been
25 separated from, and reunified with, a parent. In fact, these children had not been separated from a
     parent. As a result, for this reporting, the count of children discharged by being reunified with a
26 separated parent was decreased by three, and the count of children discharged under other
     appropriate circumstances was increased by three. Table 1 reflects these updates, plus the three
27 new discharges that occurred since the last reporting.
28

                                                     2                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9156 Page 4 of 26



                               Table 1: Reunification Update
 1
                                                      Phase 1   Phase 2
 2                     Description                    (Under 5) (5 and Total
                                                                above)
 3   Total number of possible children of potential
     class members                                      107       2708      2815
 4
                                     Discharged Children
 5   Total children discharged from ORR care:           107       2690      2797
 6   • Children discharged by being reunified            81       2085      2166
        with separated parent
 7
     • Children discharged under other
 8      appropriate circumstances (these include
 9      discharges to other sponsors [such as            26       605       631
        situations where the child’s separated
10      parent is not eligible for reunification] or
11      children that turned 18)
                          Children in ORR Care, Parent in Class
12
     Children in care where the parent is not
13   eligible for reunification or is not available      0         0         0
     for discharge at this time:
14
     • Parent presently outside the U.S.             0             0         0
15         o Steering Committee has advised that     0             0         0
16            resolution will be delayed
     • Parent presently inside the U.S.              0             0         0
17
           o Parent in other federal, state, or      0             0         0
18            local custody
           o Parent red flag case review ongoing     0             0         0
19
              – safety and well being
20                     Children in ORR Care, Parent out of Class
21   Children in care where further review shows
     they were not separated from parents by DHS     0             3         3
22
     Children in care where a final determination
23   has been made they cannot be reunified              0         6         6
     because the parent is unfit or presents a
24   danger to the child
     Children in care with parent presently
25   departed from the United States whose intent        0         8         8
     not to reunify has been confirmed by the
26   ACLU
27
28

                                                3                        18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9157 Page 5 of 26



     Children in care with parent in the United
 1   States who has indicated an intent not to               0            0           0
     reunify
 2   Children in care for whom the Steering
     Committee could not obtain parental                     0            1           1
 3   preference
 4
 5     B. Update on Removed Class Members for the Original Class Period
 6
          The current reunification status of removed class members for the original
 7
 8 class period is set forth in Table 2 below. The data presented in this Table 2 reflects
 9 approximate numbers maintained by ORR as of at least February 28, 2020. These
10
     numbers are dynamic and continue to change as the reunification process moves
11
12 forward.
13                 Table 2: Reunification of Removed Class Members
14     REUNIFICATION REPORTING METRIC                                NO. REPORTING
       PROCESS                                                           PARTY
15
       STARTING
16     POPULATION    Children in ORR care with parents                9       Defs.
                     presently departed from the U.S.
17
       PROCESS 1:
18     Identify & Resolve Children with no “red flags” for
       Safety/Parentage   safety or parentage                         9       Defs.
19     Concerns
20     PROCESS 2:             Children with parent contact            9       Defs.
       Establish Contact      information identified
21     with Parents in
       Country of Origin      Children with no contact issues
22                                                                    9       Defs. & Pls.
                              identified by plaintiff or defendant
23
                              Children with parent contact
24                            information provided to ACLU by         9       Defs.
                              Government
25
       PROCESS 3:             Children for whom ACLU has
26     Determine              communicated parental intent for        8       Pls.
                              minor:
27
28

                                              4                                18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9158 Page 6 of 26



     Parental Intention
 1   for Minor               • Children whose parents           8   Pls.
                               waived reunification
 2
                             • Children whose parents
 3                                                              0   Pls.
                                chose reunification in
 4                              country of origin
                             • Children proceeding outside      0   Pls.
 5
                                the reunification plan
 6                        Children for whom ACLU has not
                          yet communicated parental intent      0   Pls.
 7                        for minor:
                             • Children with voluntary
 8                                                              0   Defs.
                                departure orders awaiting
 9                              execution
                             • Children with parental intent
10
                                to waive reunification          0   Defs.
11                              documented by ORR
12                           • Children whose parents
                                ACLU has been in contact        0   Pls.
13                              with for 28 or more days
14                              without intent determined
                          Children whose parents steering
15                        committee could not obtain            1   PIs
                          parental preference
16
     PROCESS 4:          Total children cleared Processes 1-
17   Resolve             3 with confirmed intent for            0   Pls.
     Immigration         reunification in country of origin
18   Status of Minors to
     Allow                  • Children in ORR care with         0   Defs.
19   Reunification              orders of voluntary departure
20                          • Children in ORR care w/o          0   Defs.
                                orders of voluntary departure
21                          • Children in ORR care whose
22                              immigration cases were          0   Defs.
                                dismissed
23
24
25
26
27
28

                                          5                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9159 Page 7 of 26



           C. Update Regarding Government’s Implementation of Settlement
 1
              Agreement
 2
             SETTLEMENT                         DESCRIPTION                           NUMBER
 3              PROCESS
         Election Forms 2                 Total number of executed             433 (255 Parents/178
 4                                        election forms received                   Children)3
                                          by the Government
 5                                           • Number who elect                272 (152 Parents/120
                                                 to receive                          Children)
 6                                               settlement
                                                 procedures
 7                                           • Number who                       161 (103 Parents/58
                                                 waive settlement                    Children)4
 8                                               procedures
 9       Interviews                       Total number of class                           1645
                                          members who received
10                                        interviews
                                             • Parents who                                 86
11                                               received
                                                 interviews
12                                           • Children who                                78
                                                 received
13                                               interviews
         Decisions                        Total number of CFI/RFI                          69 6
14                                        decisions issued for
                                          parents by USCIS
15                                           • Number of parents                           68 7
16                                               determined to
     2
17    The number of election forms reported here is the number received by the Government as of February 26,
     2020.
18   3
       The number of children’s election forms is lower than the number of parent election forms because in
     many instances a parent electing settlement procedures submitted an election form on his or her own behalf
19   or opposing counsel e-mailed requesting settlement implementation for the entire family, but no separate
     form was submitted on behalf of the child.
20   4
       The number of children’s waivers is lower because some parents have submitted waivers only for
21   themselves and some parents who have waived reunification also waived settlement procedures and have
     therefore not provided a form for the child.
22   5
       Some individuals could not be interviewed because of rare languages; these individuals were placed in
     Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as well as
23   affirmative asylum interviews.
     6
24     This number is the aggregate of the number of parents whose negative CFI/RFI determinations were
     reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and individuals
25   who were referred to Section 240 proceedings without interview because of a rare language. This number
     excludes 12 cases where a parent already had an NTA from ICE or was already ordered removed by an IJ
26   (which are included in the interview totals).
     7
         This number includes parents who received positive CF/RF determinations upon reconsideration, parents
27
28

                                                          6                                     18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9160 Page 8 of 26



                                                  establish CF or RF
 1                                                upon review by
                                                  USCIS
 2                                             • Number of parents                           1
                                                  whose CF or RF
 3                                                finding remains
                                                  negative upon
 4                                                review by USCIS
                                           Total number of CFI                              73 8
 5                                         decisions issued for
                                           children by USCIS
 6                                             • Number of                                  73 9
                                                  children
 7                                                determined to
                                                  establish CF by
 8                                                USCIS
                                               • Number of                                   0
 9                                                children
                                                  determined not to
10                                                establish CF by
                                                  USCIS
11                                         Total number of                                   20
                                           affirmative asylum
12                                         decisions by USCIS
                                               • Number of parents                           2
13                                                granted asylum by
                                                  USCIS
14                                             • Number of parents                           5
15                                                referred to
                                                  immigration court
16                                             • Number of                                  3 10
                                                  children granted
17                                                asylum by USCIS
                                               • Number of                                   10
18                                                children
                                                  referred/returned
19                                                to immigration
                                                  court
20
21
     who received a Notice to Appear based on their child’s positive CF determination, and parents who were
22   placed in Section 240 proceedings due to a rare language.
     8
23    This number is the aggregate of the number of children who received a positive CF determination, the
     number of children who received a negative CF determination, and children who were referred to Section
24   240 proceedings without interview because of a rare language.
     9
       This number includes children who received a positive CF determination, children who received a Notice
25   to Appear as a dependent on their parent’s positive CF determination, and children who were placed in
     Section 240 proceedings due to a rare language.
26   10
          This number includes children granted asylum as a dependent on their parent’s asylum application.
27
28

                                                           7                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9161 Page 9 of 26




 1    Removals                             Number of class             103 Parents 11
                                           members who have been
 2                                         returned to their country
                                           of origin as a result of
 3                                         waiving the settlement
                                           procedures
 4
 5
           D. Parents Who ICE Records Reflect Have Absconded After Being
 6            Released
 7
             Absconders                        Number of Parents           20812
 8                                             who absconded from
                                               enrollment in ATD
 9                                             (Alternatives To
                                               Detention)
10
11         E. Expanded Class Members

12             On April 25, 2019, the Court approved Defendants’ Plan for identifying
13
          members of the expanded class. In advance of the Court’s October 25, 2019
14
15        deadline, Defendants completed the process of identifying members of the
16        expanded class and produced spreadsheets identifying those individuals to
17
          Plaintiffs’ counsel. On November 6, 2019, the Steering Committee notified
18
19        Defendants that in the 11 batches there were 149 individuals who have been
20        identified by the government as being both children of potential expanded class
21
          members and “exclusions.” On December 13, 2019, Defendants provided Plaintiffs
22
23        with their completed review and reconciliation of the 149 individuals with
24        inconsistent labels.
25
26   11
          This number is as of February 24, 2020.
     12
27        This number is as of February 21, 2020.

28

                                                       8                       18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9162 Page 10 of 26



         On February 7, 2020, Defendants reached out to Plaintiffs to request that
 1
 2   Plaintiffs provide Defendants with an update regarding their efforts to locate and
 3
     reunify members of the expanded class. Noting that this Court has encouraged the
 4
 5   sharing of information between the parties, Defendants asked that for each

 6   expanded class member that Defendants identified for Plaintiffs, the Steering
 7
     Committee provide Defendants with certain information regarding their progress
 8
 9   in making contact and facilitating reunification. Plaintiffs have agreed to provide

10   some of the information that Defendants requested. Defendants will continue to
11
     confer with Plaintiffs regarding this information-sharing request after they have
12
13   reviewed the information that Plaintiffs have agreed to provide.

14       Defendants believe that without adequate information-sharing by the Steering
15
     Committee, the government and the public cannot tell where the efforts of the
16
17   Steering Committee stand or whether the Steering Committee is making bona fide

18   progress. The Court has emphasized the importance of transparency, and
19
     Defendants believe that the information they have requested from Plaintiffs is
20
21   important to ensure that if Plaintiffs intend to raise any outstanding issues related

22   to the expanded class, then those issues can be resolved in a fair and expeditious
23
     manner. Defendants also believe that it would be inappropriate—and inconsistent
24
25   with the Court’s guidance—for Plaintiffs to unfairly surprise Defendants and the
26
27
28

                                              9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9163 Page 11 of 26



      public based on information in Plaintiffs’ sole possession, and that Plaintiffs
 1
 2    therefore need to keep Defendants informed of their progress.
 3
        F. MMM Settlement Forms—Discrepancies
 4
 5         Defendants have heard nothing from the MMM Plaintiffs regarding this issue

 6 since the last Joint Status Report and therefore believe this issue to have been
 7
     resolved.
 8
 9      G. Government Processes, Procedures, and Tracking, for Separations Since
           June 26, 2018.
10
11         Data Requested by Plaintiffs. Defendants are providing Plaintiffs updated

12 reports containing information regarding parents and children separated since the
13
     Court’s June 26, 2018 on a monthly basis.
14
15         Processes and Procedures. Defendants provided a summary outline to the

16 Court and to Plaintiffs memorializing the processes, procedures, tracking, and
17
     communication between the agencies that have been adopted by the agencies since
18
19 June 26, 2018. The outline also included an overview of the options for separated
20 parents and children to obtain information about reunification options. The parties
21
   have met and conferred since then regarding the government’s proposals.
22
23 Defendants have held several internal telephonic meetings, and have spoken with
24 representatives for the Bureau of Prisons and the U.S. Marshals Service to ensure
25
   that those entities are included in discussions regarding these processes and
26
27 procedures.
28

                                            10                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9164 Page 12 of 26



           Defendants also have now implemented the use of a tear sheet for families
 1
 2 that are separated that provides information about the separation to the separated
 3
     parent, as well as information about how to locate their children. The tear sheet
 4
 5 includes an email address by which separated parents can provide information to
 6 DHS that they wish to have considered. This email address has also been provided
 7
     to Plaintiffs’ counsel and other interested counsel.
 8
 9         Following the November 8 Status Conference, the Court directed the parties

10 to continue to meet and confer on the information-sharing protocols between the
11
     government agencies involved in family separations, and between the government
12
13 and Plaintiffs and the legal service providers. On November 19, 2019, the parties
14 met and conferred regarding the information sharing protocols. On November 22,
15
     2019, Defendants provided Plaintiffs, pursuant to the Protective Order, with the
16
17 Office of Refugee Resettlement’s draft guidance to its field staff regarding new
18 separations. Defendants asked Plaintiffs to share with them any specific problems
19
   they were aware of regarding the information sharing protocols. On December 2,
20
21 2019, Plaintiffs sent Defendants initial questions and requests for clarification about
22 the protocols to which Defendants provided a response on December 19. On January
23
   2, Plaintiffs asked that they be allowed to share the Office of Refugee Resettlement’s
24
25 draft guidance with legal services providers and advocates. Defendant ORR agreed
26 that the draft guidance could be provided to Catherine Weiss. In addition, Defendant
27
28

                                               11                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9165 Page 13 of 26



     ORR provided a summary of the document, to be shared with Ms. Weiss and the
 1
 2 legal service providers and advocates more broadly, for the purpose of facilitating
 3
     discussions about information sharing.
 4
 5         On February 7, 2020, Defendants reached out to Plaintiffs asking whether

 6 Plaintiffs had any remaining questions or issues related to Defendants’ practices or
 7
     procedures for information sharing, and asking that if so, Plaintiffs please send a list
 8
 9 of those questions or issues by February 14, 2020, so that the parties could attempt
10 to reach final resolution of all information-sharing matters before the next Joint
11
     Status Report. On February 20, 2020, Plaintiffs responded by sending an extensive
12
13 list of additional questions. Defendants are reviewing these questions and will
14 provide responses in due course.
15
        H. Implementation of DNA Testing
16
17         In its January 13, 2020 order, this Court ordered that Defendants “must

18 conduct DNA testing before separating an adult from a child based on parentage
19
   concerns.” Order at 11-12. The Court further stated that “[s]ubjective concerns about
20
21 parentage—or inability to validate documentation—are an insufficient basis for
22 separation when those concerns can be definitively addressed through use of readily
23
   accessible, inexpensive and accurate scientific testing.” Id. at 12. In reaching this
24
25 decision, the Court relied on the “relatively few” number of separations based on
26 “unverified familial relationship,” the existence of the Rapid DNA pilot program at
27
28

                                               12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9166 Page 14 of 26



     certain locations along the southwest border, and the assumption that “if testing is
 1
 2 not available at a particular facility, Defendants can transfer the family to a facility
 3
     where that testing is available, or take swabs from the parent and child and send the
 4
 5 swabs for testing, as they did with Ms. L. and her daughter.” Id. at 11.
 6          Defendants submit the following information to provide the Court with an
 7
     update regarding its efforts to implement this provision of the Court’s order. As an
 8
 9 initial matter, Defendants note that, in Fiscal Year 2020 to date, U.S. Customs and
10 Border Protection (“CBP”) has separated 88 purported family units based on fraud.13
11
     These separations are made by considering all of the information available at the
12
13 time of encounter, and are based on articulable, specific facts, including, for
14 instance, information obtained during interviews, observed behaviors that are
15
     inconsistent with the behavior of an actual family, or a reasonable belief that the
16
17 same child(ren) has (have) been encountered on multiple occasions with different
18 adults or claimed family members. It also includes DNA testing, when available and
19
   appropriate.
20
21        Rapid DNA testing is performed by U.S Immigration and Customs

22 Enforcement (“ICE”) Homeland Security Investigations (“HSI”) under a pilot
23
24
25
     13
26      Defendants note that, as discussed below, not all of these cases are documented as separations
     in CBP’s systems of record.
27
28

                                                    13                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9167 Page 15 of 26



     program, and is not conducted by CBP. 14 Rapid DNA testing currently is conducted
 1
 2 only when the individuals at issue consent to such testing. DHS lacks the operational
 3
     resources to conduct DNA testing in all locations prior to separation. ICE HSI
 4
 5 currently maintains forty-four Rapid DNA machines in eleven locations along the
 6 southern border. Ten of those machines are located in CBP facilities. It is projected
 7
     that it would cost approximately $15 to $17 million to extend the contract for an
 8
 9 additional five years to maintain the same capability in the current eleven locations.
10           In locations in which ICE HSI has Rapid DNA testing capability, CBP
11
     complies with the Court’s order by referring suspected fraudulent family units to
12
                                 15
13 ICE HSI for Rapid DNA testing. Given the current locations in which Rapid DNA
14 technology is located, Defendants can, in most locations on the southern border,
15
     conduct a Rapid DNA test if they encounter a purported family unit that they believe
16
17 to be fraudulent. Where the machines are located in CBP facilities, ICE HSI conducts
18 the test at the CBP facility. In CBP locations without a Rapid DNA machine, CBP
19
20
     14
21    Rapid DNA technology involves comparing DNA swabs from two individuals. The swabs are
   placed into cartridges, and the machine provides a yes/no result as to whether the two individuals
22 at issue are parent and child within, generally, 90 minutes. Over 99.5% of all samples result in a
   conclusive result. In approximately 80% of cases, the yes/no result is apparent on the first run.
23 Twenty percent of samples require additional interpretation by the contractor who operates the
24 machines. While the result of the test is documented, the individual samples are purged from the
   machines within twenty-four hours.
25   15
     CBP notes that it generally does not refer a case to ICE HSI for DNA testing if an adult admits,
26 upon questioning, to not being the child’s biological parent. In such a case, the adult and child will
   be separated. Such a case would not be documented as a separation in CBP’s systems of record
27 because the adult has admitted to not being the parent of the accompanying child.
28

                                                     14                                   18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9168 Page 16 of 26



     is generally able to transport the individuals to a location which has a Rapid DNA
 1
 2 machine within several hours following the articulation of the fraud concern. Thus,
 3
     for the majority of cases on the southern border, CBP is able to use the existing
 4
 5 available Rapid DNA technology to comply with the Court’s order.
 6         However, there are some remote locations along the southern border where
 7
     transportation to a facility with Rapid DNA testing may not be possible within a
 8
 9 reasonable period of time of the identification of a fraud concern. Additionally, on
10 the northern and coastal borders, as well as at airports in the interior of the county,
11
     Defendants do not have access to Rapid DNA machines and Rapid DNA testing.
12
13         At this time, given the significant costs associated with Rapid DNA

14 technology in the locations in which it currently exists, Defendants have not sought
15
     additional funding to expand Rapid DNA testing to these additional locations,
16
17 particularly because the need for Rapid DNA testing at these locations is relatively
18 low. Defendants note that, based on current cost estimates provided by vendors, a
19
   machine costs between $150,000-$250,000. To operate the machines, Defendants
20
21 would also need to account for the costs of logistical support from the vendors,
22 information technology support for the machines, as needed, as well as the cost of
23
   training employees and contractors on the use of the machines. The burden of these
24
25 expenses must be weighed against the relatively low need for DNA testing at these
26
27
28

                                              15                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9169 Page 17 of 26



     locations, and counsels against the expansion of Rapid DNA testing to these
 1
 2 locations.
 3
           CBP has also considered other options that it could use when it encounters a
 4
 5 potentially fraudulent family unit in these locations. For instance, CBP could store
 6 cartridges in these locations, collect DNA swabs when a parentage concern arises,
 7
     and mail those swabs to a location where they could be tested on Rapid DNA
 8
 9 machines. This option, however, raises significant operational issues. Specifically,
10 CBP would need to pay to store DNA samples in these locations, which would cost
11
     approximately $300,000 per 1200 samples. CBP also would need to provide training
12
13 for agents and officers on the collection of DNA samples. Additionally, the
14 individuals would need to remain in CBP custody until the samples could be tested
15
     and results communicated back to CBP. This would likely dramatically increase the
16
17 length of time that those individuals would need to remain in CBP custody. Lastly,
18 there are safety concerns inherent in leaving a child with an adult who CBP has a
19
   reasonable belief is not that child’s parent during the length of time it would take to
20
21 receive such results, as that child could be a trafficking victim or otherwise in danger
22 with that adult.
23
          Given the operational concerns and the costs described above, Defendants
24
25 propose an alternative that they believe is consistent with the goals of the Court’s
26 order, while also ensuring that this relatively small number of individuals who
27
28

                                              16                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9170 Page 18 of 26



     require DNA tests at these locations do not stay in CBP custody longer than
 1
 2 appropriate. Specifically, Defendants propose that if CBP has concerns about an
 3
     adult’s purported parentage of a particular child, and if that adult and child are
 4
 5 located in a facility where it is not possible to conduct a Rapid DNA test within 48
 6 hours of encounter, CBP will temporarily separate that adult and child, based on the
 7
     parentage concerns. CBP will notify ICE and the U.S. Department of Health and
 8
 9 Human Services (“HHS”) of the separation, the basis for the separation, and all
10 relevant facts justifying the separation. ICE and HHS will conduct appropriate DNA
11
     tests on both the adult and the child as expeditiously as possible, and will reunify the
12
13 adult and child quickly, consistent with existing policies and procedures, if the test
14 results indicate there is a biological parental relationship between the adult and the
15
     child. CBP expects that this option would be necessary in a relatively small number
16
17 of cases, and believes that this approach can be developed consistent with the Court’s
18 order.
19
20 II.    MS. L. PLAINTIFFS’ POSITION

21     A. Steering Committee Outreach to Sponsors and Parents of Children of
          Expanded Class Members
22
23         As of the date of this report, the government has provided eleven lists
24 identifying 1,556 children of potential expanded class members. Plaintiffs have
25 initially focused on reaching children whose membership in the class is not
26 contested, and for whom the government has provided at least one phone number
27
28

                                               17                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9171 Page 19 of 26




 1 for a sponsor or for the child’s parent. There are 1,030 children that meet that
 2 description. 16
 3         As of March 4, the Steering Committee has attempted to reach the families
 4 of all of these 1,030 children, and has successfully reached 395 parents or their
 5 attorneys, either by reaching the parent directly through a parent phone number
 6 provided by the government, via an initial call with the child’s sponsor who
 7 provided the Steering Committee with a working phone number for the parent,
 8 directly to the parent via on-the-ground efforts, or by inbound phone calls to the
 9 Steering Committee’s toll-free numbers from family members who received a
10 mailing from the Steering Committee.
11         As a result, 635 children remain for whom the Steering Committee has not
12 yet reached the separated parent, approximately half of whom are believed on the
13 basis of the last information available from the government, to be in their
14 respective countries of origin. Of these 635, the Steering Committee believes, on
15 the basis of its unsuccessful attempts to reach the family telephonically, that
16 parents of 598 will not be reached using the telephone numbers provided by the
17 government. For these families, the Steering Committee has commenced or
18 intends to commence additional efforts to locate the separated parent, as discussed
19 below.
20         For the remaining 37 of the 635, the Steering Committee has successfully
21 established contact with an individual related to the parent or their child (for
22   16
       The eleven lists identify a total of 1,556 unique children, 1,135 of which have
23   been confirmed by the government as being children of potential expanded class
     members. For 105 of these 1,135 children of potential class members, the
24   government has not provided a phone number. The 421 children who have not
25   been identified by the government as children of potential expanded class members
     have been categorized as “exclusions”. The Steering Committee also intends to
26   reach individuals the government has categorized as excluded from the class, and
27   Plaintiffs reserve the right to contest those exclusions.
28

                                              18                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9172 Page 20 of 26




 1 example, a sponsor of the child or an attorney for either the sponsor, parent or
 2 child), and the Steering Committee remains in the process of attempting to contact
 3 the parent, or working to obtain information that will assist with on-the-ground
 4 attempts to locate the parent.
 5         As of March 4, the Steering Committee has spoken to a number of parents
 6 who have indicated tentatively that they are not satisfied with the current
 7 separation from their child. The Steering Committee has conducted and continues
 8 to conduct further outreach to families who may not be satisfied with the
 9 reunification status quo. Our outreach to these families continues and we will
10 advise the government if and when any cases arise in which further action from the
11 government is required.
     B. Steering Committee Progress Contacting “Unreachable” Parents
12
13         As noted in previous Joint Status Reports, the Steering Committee has
14 commenced extensive efforts to locate the “unreachable” parents in their respective
15 countries of origin, a group now comprised of the parents of 598 children. Over the
16 last several months, the Steering Committee has commenced a variety of additional
17 outreach initiatives in an attempt to reach these parents.
18         First, as previously reported, the Steering Committee has engaged in time-
19 consuming and arduous on-the-ground searches for parents in their respective
20 countries of origin. As of March 4, Steering Committee members had commenced
21 on-the-ground efforts to locate the “unreachable” parents of 301 children, and had
22 successfully located the parents of 151 of those children. As parents are located
23 on-the-ground by members of the Justice in Motion Defender Network, the
24 defenders interview parents (where time and resources permit), or obtain working
25 contact information for the parent and relay that information back to Steering
26 Committee members working in the United States, who subsequently conduct
27 follow-up telephonic outreach to those parents. Once parents are located, the
28

                                             19                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9173 Page 21 of 26




 1 Justice in Motion defenders continue searching for additional “unreachable”
 2 parents.
 3         Also as previously reported, the Steering Committee has established toll-free
 4 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
 5 Salvador to receive inbound phone calls from potential members of the expanded
 6 class. The Steering Committee has distributed this number both by email and U.S.
 7 Mail to a number of non-governmental organizations and other community
 8 organizations in the United States, who may be able to help us locate parents
 9 because they work in the communities these parents are likely to have contact with.
10 In addition, the Steering Committee sent letters in Spanish and English to
11 approximately 1,600 addresses provided by the government for the potential class
12 members that the Steering Committee has not yet reached. These letters explain
13 our role in this action and invite parents to contact the Steering Committee to call
14 these toll-free numbers. As of March 4, 480 of these letters had been returned to
15 the Steering Committee undeliverable, but the Steering Committee had also
16 received 51 inbound phone calls from individuals regarding various family
17 separation inquiries. The Steering Committee is communicating with those callers
18 to determine whether they are or are related to members of the Ms. L. class, and
19 whether the Steering Committee is able to assist them with reunification.
20         Finally, the Steering Committee has commenced broad-based media
21 outreach efforts to publicize the toll-free phone numbers created by the Steering
22 Committee in Spanish language media. The Steering Committee anticipates that
23 this outreach will result in an increase in the number of inbound calls to the
24 Steering Committee’s toll-free phone numbers, and will report in the next Joint
25 Status Report the number of class members identified through this method.
26
27
28

                                             20                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9174 Page 22 of 26



      C. Steering Committee Progress for June 26 Initial Class
 1
 2        The Steering Committee has successfully contacted and confirmed the
 3 preferences of nearly all removed parents with respect to reunifications. As
 4 previously reported in the last Joint Status Report, most recently on October 21, the
 5 government reported that 13 children with removed parents remained in ORR
 6 custody. The Steering Committee has advised the government that no preference
 7 will be forthcoming for one of those parents due to complex and individualized
 8 family circumstances, leaving 12 children with removed parents in the operative
 9 group. The Steering Committee has delivered preferences for 11 parents of those
10 children. The Steering Committee has not received a further update from the
11 government regarding children with removed parents who remain in ORR custody.
12        The parent of the remaining child sought and was granted the opportunity to
13 return to the United States pursuant to the Court’s September 4 Order, and after
14 returning to the United States looks forward to commencing the process to be
15 reunified with her son.
     D. Information Sharing
16
17        The parties continue to meet and confer regarding information sharing
18 among government agencies, and from the government to parents and children
19 whom the government has separated.
20        As noted in the prior JSR, the government agreed to share their guidance
21 document with Catherine Weiss, and agreed to share a letter discussing that
22 guidance with the Steering Committee and other legal services providers and
23 advocates who work with separated children. Plaintiffs then evaluated the
24 government’s guidance and explanatory letter, and conferred extensively with Ms.
25 Weiss, the Steering Committee, and the legal services providers on their reactions
26 to the explanatory letter.
27
28

                                            21                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9175 Page 23 of 26




 1         On February 20, 2020, Plaintiffs and Ms. Weiss sent a detailed response
 2 describing their questions concerning the guidance and the government’s current
 3 information-sharing protocols, as well as proposing certain alterations that would
 4 facilitate information exchange with legal services providers. That response is
 5 pending with the government.
 6         Additionally, on February 14, the Steering Committee received from the
 7 government a request for individualized information regarding the Steering
 8 Committee’s efforts with respect to locating and communicating with potential
 9 class members. The Steering Committee is committed to information sharing
10 efforts that facilitate parents’ ability to obtain relief in this action, and is actively
11 communicating with the government to determine the scope of the information to
12 be prepared, to ensure that the information provided is helpful to parents and the
13 government, without posing an undue resource burden on the Steering
14 Committee’s efforts to locate parents and discern their reunification wishes.
15
       E. Deported Parents
16
17         On September 4, 2019, the Court granted in part the Plaintiffs’ Motion
18 seeking relief for deported parents, ordering the return of a subset of the separated
19 parents. On January 22, 2020, 9 of the parents traveled back to the United States
20 and were reunited with their children.
21
22 III.    MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
23
           The parties continue to work together to implement the settlement agreement
24
     approved on November 15, 2018. Class counsel are providing the Government with
25
     signed waiver forms as they are received from class members, and class counsel are
26
     continuing to work on outreach efforts to class members who may qualify for relief
27
28

                                                22                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9176 Page 24 of 26




 1 under the settlement. The parties continue to meet and confer on issues related to
 2 settlement implementation as they arise.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              23                        18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9177 Page 25 of 26




 1 DATED: March 4, 2020              Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       24                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 519 Filed 03/04/20 PageID.9178 Page 26 of 26



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Sarah B. Fabian
 7                                   SARAH B. FABIAN
 8                                   Senior Litigation Counsel
                                     NICOLE N. MURLEY
 9                                   Senior Litigation Counsel
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 532-4824
14                                   (202) 616-8962 (facsimile)
                                     Sarah.B.Fabian@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      25                           18cv428 DMS MDD
